UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2367


OBED RAMOS HERNANDEZ,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 6, 2015                   Decided:   July 24, 2015


Before WYNN and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Dean E. Wanderer, DEAN E. WANDERER & ASSOCIATES, Fairfax, Virginia,
for Petitioner. Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Cindy S. Ferrier, Assistant Director, Brendan P.
Hogan, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Obed Ramos Hernandez, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals (“Board”), dismissing his appeal from the immigration

judge’s order finding him removable and denying his applications

for asylum, withholding of removal, and withholding under the

Convention Against Torture (“CAT”). We deny the petition for

review. *

     Hernandez         first   challenges     his   removability        as   an     alien

convicted of an act involving moral turpitude, arguing that his

forgery conviction was not a crime involving moral turpitude.                         It

is uncontested, however, that Hernandez is removable for having

entered this country without being admitted or paroled. See 8

U.S.C.      §    1182(a)(6)(A)(i)     (2012).       Accordingly,    we       need    not

consider whether he is also removable on other grounds.

     Hernandez also challenges the denial of his request for

withholding of removal. “[A]dministrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B) (2012).                            A

determination regarding eligibility for withholding of removal is

affirmed        if   supported   by   substantial     evidence     in    the      record


     * Hernandez does not challenge the denial of asylum or
protection under the CAT. Thus, review of those decisions is
waived. Karimi v. Holder, 715 F.3d 561, 565 n.2 (4th Cir.
2013).
                                          2
considered as a whole. INS v. Elias Zacarias, 502 U.S. 478, 481

(1992). We conclude that substantial evidence supports the finding

that Hernandez did not meet his burden of proof for withholding of

removal.

     Accordingly, we deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                     3